J-S55017-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    OSCAR R. SASSE, JR.                        :
                                               :
                       Appellant               :   No. 269 WDA 2019

       Appeal from the Judgment of Sentence Entered December 10, 2018
       In the Court of Common Pleas of Butler County Criminal Division at
                        No(s): CP-10-CR-0000376-2018


BEFORE:      MURRAY, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                         FILED JANUARY 15, 2020

        Oscar R. Sasse, Jr. appeals from the judgment of sentence entered

following his jury trial convictions for attempt to make a false statement in

connection with the purchase or sale of a firearm and unsworn falsification to

authorities.1 Sasse argues the trial court erred in denying his motion in limine

to preclude the use of a prior conviction for disorderly conduct. He also claims

the convictions are infirm because the Commonwealth presented insufficient

evidence to support a finding that he acted knowingly or intentionally or that

he made a statement he did not believe to be true. We affirm.

        In 2009, Sasse pled guilty to two counts of disorderly conduct

(“disorderly conduct conviction”). In January 2015, in a separate matter, a

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 907, 6111(g)(4)(ii), and 4904(b), respectively.
J-S55017-19



court granted a petition for a protection from abuse order (“PFA”) against

Sasse and prohibited Sasse from, among other things, possessing or acquiring

firearms for a period of three years, until January 2018.

      In May 2017, Sasse attempted to purchase a handgun from Sportsman

Supply in Summit Township in Butler County, Pennsylvania. Sasse completed

Pennsylvania State Police Application/Record of Sale (“PSP form”) and E-Form

4473 from the United States Department of Alcohol, Tobacco, and Firearms

(“ATF form”).

      Sasse marked “no” in response to the question on the ATF form that

asked whether he was subject to an active PFA order: “Are you subject to a

court order restraining you from harassing, stalking, or threatening your child

or an intimate partner or child of such partner?” ATF Form, 11.h. The form

defined “Qualifying Restraining Orders” as:

         Under 18 U.S.C. 922 firearms may not be sold to or received
         by persons subject to a court order that: (A) was issued
         after a hearing which the person received actual notice of
         and had an opportunity to participate in; (B) retrains such
         person from harassing, stalking, or threatening an intimate
         partner or child of such intimate partner or person, or
         engaging in other conduct that would place an intimate
         partner in reasonable fear of bodily injury to the partner or
         child; and (C)(i) includes a finding that such person
         represents a credible threat to the physical safety of such
         intimate partner or child; or (ii) by its terms explicitly
         prohibits the use, attempted use, or threatened use of
         physical force against such intimate partner or child that
         would reasonably be expected to cause bodily injury. An
         “intimate partner” of a person is: the spouse or former
         spouse of the person, the parent of a child of the person, or
         an individual who cohabitates or has cohabitated with the
         person.

                                     -2-
J-S55017-19



ATF Form at 5.

      Sasse also marked “no” in response to the ATF form question that asked

whether he had “ever been convicted in any court of a misdemeanor crime of

domestic violence[.]” Id. at 11.i (emphasis removed). The question informed

those completing the form to “[s]ee Instructions for Question 11.1.” Id.

(italics removed). Those instructions defined “misdemeanor crime of domestic

violence” as:

         A Federal, State, local, or tribal offense that is a
         misdemeanor under Federal, State, or tribal law and has as
         an element the use or attempted use of physical force, or
         the threatened use of a deadly weapon, committed by a
         current or former spouse, parent, or guardian of the victim,
         by a person with whom the victim shares a child in common,
         by a person who is cohabitating with or has cohabited with
         the victim as a spouse, parent, or guardian, or by a person
         similarly situated to a spouse, parent or guardian of the
         victim. The term includes all misdemeanors that have as an
         element the use or attempted use of physical force or the
         threatened use of a deadly weapon (e.g. assault and
         battery), if the offense is committed by one of the defined
         parties. (See Exception to 11.b-12.) A person who has been
         convicted of a misdemeanor crime of domestic violence also
         is not prohibited unless (1) the person was represented by
         a lawyer or gave up the right to a lawyer; or (2) if the person
         was entitled to a jury, was tried by a jury, or gave up the
         right to a jury trial. Persons subject to this exception should
         answer “no” to 11.1.

ATF Form, Instructions.

      On the PSP form, Sasse responded “no” to question 31, which asked,

“Have you ever been convicted of a crime enumerated in Section 6105(b), or

do any of the conditions under 6105(c) apply to you?” PSP form at A.1. The

question informed those completing the form to “read information on back


                                      -3-
J-S55017-19



prior to answering.” Id. (bold and capitalization omitted). The back of the

form stated that 18 Pa.C.S.A. § 6105(c) prohibits a person from possessing a

firearm if the person is subject to an active PFA or has been convicted of a

misdemeanor crime of domestic violence:

        Section 6105(c):

        Effective November 22, 1995, 18 Pa.C.S. § 6105(c) also
        prohibits the following persons from possessing, using,
        controlling, transferring, manufacturing, or obtaining a
        license to possess, use, control, transfer, or manufacture a
        firearm in the Commonwealth of Pennsylvania.

        ARE YOU A PERSON WHO:

                                    ...

        (6) is the subject of an active protection from abuse order
        issued pursuant to 23 Pa.C.S.A. § 6108 (relating to relief),
        which order provides for the relinquishment of firearms
        during the period of time the order is in effect. This
        prohibition shall terminate upon the expiration or vacation
        of an active protection from abuse order or portion thereof
        relating to the relinquishment of firearms; or

                                    ...

        (9) is prohibited from possessing or acquiring a firearm
        under 18 U.S.C. § 922(g)(9) (relating to unlawful acts) who
        has been convicted in any court of a misdemeanor crime of
        domestic violence by a person in any of the following
        relationships (i) the current or former spouse, parent or
        guardian of the victim; (ii) a person with whom the victim
        shares a child in common; (iii) a person cohabits with or has
        cohabitated with the victim as a spouse, parent, or
        guardian; or (iv) a person similarly situated to a spouse,
        parent, or guardian of the victim; then the relationship need
        not be an element of the offense to meet the requirements
        of this paragraph.




                                    -4-
J-S55017-19



PSP Form at A.2. Section 922(g)(9) prohibits those “who ha[ve] been

convicted in any court of a misdemeanor crime of domestic violence” from

possessing a firearm. 18 U.S.C. § 922(g)(9).

      Sportsman Supply performed a background check, found Sasse was

unable to purchase a firearm, and denied his application. The Pennsylvania

State Instant Check System referred the matter to Pennsylvania State Trooper

Nathan L. Brown for investigation, who subsequently filed a criminal complaint

against Sasse.

      Before trial, Sasse filed a motion in limine seeking to preclude admission

of, among other things, the use of his prior disorderly conduct conviction.

Following a hearing, the trial court denied the motion.

      At Sasse’ jury trial, Trooper Brown testified that he investigated the

application forms completed by Sasse. N.T., 10/17/18, at 38. In doing so, he

discovered Sasse had an outstanding PFA order, and that he had previously

pled guilty to disorderly conduct. Id. at 38-39. Trooper Brown testified that

he spoke with Sasse, who told him that he thought the PFA had expired and

that he did not believe he was convicted of a misdemeanor crime of domestic

violence. Id. at 40.

      Trooper Brown explained to the jury the forms that are completed prior

to the purchase of the gun, including the questions outlined above. Id. at 43-

45. He further testified that the ATF form includes a “certification” signed by

the applicant, which states:




                                     -5-
J-S55017-19


         I certify that my answers in Section A are true, correct, and
         complete. I have read and understand the notices,
         instruction, and definitions on [the ATF Form]. I understand
         that answering yes to question eleven(a) if I am not the
         actual transferee/buyer is a crime punishable as a felony
         under Federal law, and may also violate state and[/]or local
         law. I understand that a person who answers yes to any of
         the questions eleven(b) through eleven(i) or twelve(b)
         through twelve(c) is prohibited from purchasing or receiving
         a firearm. I understand that a person who answers yes to
         question twelve(d)(one) is prohibited from receiving or
         possessing a firearm unless the person answers yes to
         question(d)(two) and provide the documentation required in
         eighteen(c). I also understand that making any false oral or
         written statement or exhibiting any false or misrepresented
         identification with respect to this transaction is a crime
         punishable as felony under Federal law and may also violate
         State and/or local law. I further understand that the
         repetitive purchase of firearms for purpose of resale for
         livelihood and profit without a Federal firearms license is a
         violation of federal law. See instructions for question
         fourteen.

Id. at 45-46. The PSP form contains a similarly-worded “verification,” where

the applicant “verif[ies] the facts that [he or she] set forth in blocks 5-33 . . .

.” PSP Form at no. 34.

      Trooper   Brown    then   testified   about   Sasse’s   disorderly   conduct

conviction. He said that in January 2010, the court sentenced Sasse for two

convictions for disorderly conduct, graded as misdemeanors of the third

degree under 18 Pa.C.S.A. § 5503(a)(1). N.T., 10/17/18, at 52. He stated

Section 5503(a) requires proof that the defendant had engaged in “fighting or

threatening or in     violent or tumultuous behavior.”         Id. at 69. The

Commonwealth admitted into evidence the guilty plea and sentencing order




                                       -6-
J-S55017-19



for the disorderly conduct convictions. Trooper Brown testified that the victim

in the disorderly conduct conviction was Sasse’s former wife. Id. at 55.

      Trooper Brown also testified regarding the PFA issued against Sasse and

the Commonwealth admitted a copy of the PFA into evidence. He testified that

the PFA was obtained by Charlene Cook. Id. at 56. Trooper Brown testified

that the PFA stated that Sasse was provided with reasonable notice and an

opportunity to be heard and that the PFA prohibited Sasse from “abus[ing],

harass[ing], stalk[ing,] threaten[ing,] or attempt[ing] to use physical force

that would cause bodily injury to” Cook. Id. at 58. It further evicted Sasse

from the residence where Cook lived and prohibited Sasse from having contact

with Cook. Id. 59. The order further prohibited Sasse from “possessing,

transferring or acquiring any firearms for the duration of the order.” Id. at 60.

Trooper Brown testified that the effective date of the PFA was January 13,

2015, and that it would expire on January 13, 2018. Id. at 57, 61. He stated

Sasse was served with the PFA. Id. at 58. Trooper Brown testified that when

he interviewed Sasse, Sasse admitted that he filled out the PSP and ATF forms.

Id. at 62-63.

      On cross-examination, Trooper Brown conceded that a conviction for

disorderly conduct does not necessarily include domestic violence. Id. at 69.

      After the Commonwealth rested, Sasse made a motion for acquittal,

arguing that the Commonwealth failed to establish Sasse acted with the

requisite mental state. Id. at 83-84. The trial court denied the motion. Id. at

85.

                                      -7-
J-S55017-19



      Sasse then testified in his own defense. He said that Cook was the

mother of two of his children, and they had been in an “on and off relationship

for over ten years.” Id. at 87. He stated that he believed that the PFA order

had restricted him for two years, not three years. Id. at 90-91. He said he

attempted to purchase the firearm more than two years from the issuance of

the PFA. Id. at 91. He further testified that he did not believe that his

disorderly conduct conviction was a misdemeanor crime involving domestic

violence that would disqualify him from possessing a firearm. Id. at 92-93.

      Sasse testified that Trooper Brown left his contact information with

Cook, and asked that Sasse contact him, which Sasse did. Id. at 97. He

testified that he answered Trooper Brown’s questions honestly and did not try

to evade any question. Id. at 99. He further stated that he did not have any

intent to purchase or obtain a firearm through deceit. Id. at 99-100.

      During cross-examination, Sasse testified that he read the information

on the ATF and PSP forms, including the information on the back of the forms.

Id. at 102. He testified that he had two children with Cook, who was the victim

of the disorderly conduct conviction. Id. at 107. As to the events that led to

the conviction, Sasse agreed that he came home one night, took the blanket

off Cook, and asked where her phone was. Id. at 112. He followed her to the

bathroom, broke the phone, and said, “[I]f you’re not going to use it then why

have it.” Id. at 112. Although he did not admit that he hit Cook, he stated

that they “were involved in a little bit of altercations where it was mutual




                                     -8-
J-S55017-19



between the both of us. Little combative. Yes, I do admit that.” Id. at 113. He

further testified that he and Cook “engaged in fighting” that night. Id. at 114.

      A jury convicted Sasse of attempt to make a false statement in

connection with the purchase or sale of a firearm and unsworn falsification to

authorities. The trial court sentenced Sasse to 15 to 30 months’ incarceration

for the criminal attempt conviction and imposed no further penalty for the

conviction for unsworn falsification to authorities.

      Sasse filed a post-sentence motion, which the trial court denied. Sasse

filed a timely Notice of Appeal.

      Sasse raises the following issues:

         I. Whether the trial court abused its discretion, or erred as
         a matter of law, when it denied [Sasse’s] pre-trial motion in
         limine excluding any evidence regarding his prior conviction
         for disorderly conduct used to support the Commonwealth’s
         prosecution?

         II. Whether the trial court abused its discretion, or erred as
         a matter of law, when it denied [Sasse’s] trial and post-trial
         motions for judgment of acquittal and post-sentence motion
         for a new trial?

         III. Whether the Commonwealth presented sufficient
         evidence to prove beyond a reasonable doubt that [Sasse]
         was guilty of criminal attempt to purchase a firearm and
         providing unsworn falsification to authorities?

Sasse’s Br. at 10 (unnecessary capitalization omitted; italics added). In his

second issue, Sasse argues that the court erred in denying the post-sentence

motion that challenged the denial of the motion in limine and erred in denying

his motions for judgment of acquittal, which challenged the sufficiency of the

evidence. Because the arguments raised in the second issue overlap with the

                                      -9-
J-S55017-19



arguments raised in the first and third issues, we will not separately address

the second issue.

   I.      Admission of Evidence

        In his first issue, Sasse claims that the trial court erred in denying his

motion to preclude the Commonwealth from admitting his disorderly conduct

conviction. He argues the conviction did not meet the criteria of a

misdemeanor crime of domestic violence. He further claims the conviction was

irrelevant and that, if relevant, any probative value was outweighed by the

prejudicial effect.

        We review a trial court decision regarding the admissibility of evidence

for an abuse of discretion. Commonwealth v. Cox, 115 A.3d 333, 336

(Pa.Super. 2015) (en banc). We will reverse an order admitting evidence only

“upon a showing that the trial court abused its discretion.” Id. (quoting

Commonwealth v. Collins, 70 A.3d 1245, 1251–1252 (Pa.Super. 2013)).

“An abuse of discretion is not a mere error in judgment but, rather, involves

bias,    ill   will,   partiality,   prejudice,    manifest   unreasonableness,   or

misapplication of law.” Id. (quoting Collins, 70 A.3d at 1251-52).

        A. Whether Disorderly Conduct Can Be a Disqualifying Offense

        Sasse first maintains that the disorderly conduct conviction does not

qualify as a misdemeanor crime of domestic violence and therefore was

inadmissible.

        The ATF form definition of “misdemeanor crime of domestic violence”

tracks the definition contained in 18 U.S.C. § 921(33)(A). Further, the PSP

                                          - 10 -
J-S55017-19



form asks whether the person has been “prohibited from possessing or

acquiring a firearm under 18 U.S.C. § 922(g)(9).” PSP Form at A2. Section

922(g)(9) prohibits a person from purchasing a firearm if he or she “has been

convicted in any court of a misdemeanor crime of domestic violence.” 18

U.S.C. § 922(g)(9). The term “misdemeanor crime of domestic violence” is

defined as follows:

         [T]he term “misdemeanor crime of domestic violence”
         means an offense that--

            (i) is a misdemeanor under Federal, State, or Tribal
            law; and

            (ii) has, as an element, the use or attempted use of
            physical force, or the threatened use of a deadly
            weapon, committed by a current or former spouse,
            parent, or guardian of the victim, by a person with
            whom the victim shares a child in common, by a
            person who is cohabiting with or has cohabited with
            the victim as a spouse, parent, or guardian, or by a
            person similarly situated to a spouse, parent, or
            guardian of the victim.

18 U.S.C. § 921(33)(A) (footnote removed). Therefore, a misdemeanor crime

of domestic violence includes misdemeanors where an element of the offense

is the use or attempted use of physical force, or threatened use of a deadly

weapon, and where the victim is, among other things, a current or former

spouse, someone who is cohabitating with the defendant, or someone who

shares a child with the defendant.

      We have not yet considered whether a misdemeanor conviction for

disorderly conduct can constitute a misdemeanor crime of domestic violence

that would bar the purchase of a firearm. However, the Commonwealth Court

                                     - 11 -
J-S55017-19



has addressed the issue on several occasions when determining whether the

Pennsylvania State Police properly disqualified individuals with disorderly

conduct convictions from possessing firearms.

       In Pennsylvania State Police v. McPherson, the Commonwealth

Court of Pennsylvania addressed whether a conviction for misdemeanor

disorderly conduct could constitute a misdemeanor crime of domestic

violence.2 831 A.2d 800, 801 (Pa.Cmwlth.Ct. 2003). It noted that, under

Section 5503(a)(1), a person is guilty of disorderly conduct “if, with intent to

cause public inconvenience, annoyance or alarm, or recklessly creating a risk

thereof, he: (1) engages in fighting or threatening, or violent or tumultuous

behavior.” Id. at 807 (quoting 18 Pa.C.S.A. § 5503(a)(1)). It concluded that

“both ‘fighting’ and ‘violent behavior’ include as a necessary element the use

or attempted use of physical force.” Id. It then concluded that “[e]ven if we

were to assume, arguendo, that ‘threatening’ and ‘tumultuous behavior’ may

not involve physical force,” the crime at issue did involve physical force, as

the appellant pled guilty to charges that he “did push or shove [the victim] to

the ground.” Id. The court concluded the “evidence clearly support[ed] the

conclusion that [the appellant] pled guilty to a portion of the statute which

includes the use of physical force as an element,” and thus was disqualified

under federal law from purchasing a firearm. Id.

____________________________________________


2Although decisions of the Commonwealth Court are not binding upon this
Court, “such decisions provide persuasive authority.” Commonwealth v.
Hunt, --- A.3d ----, 2019 WL 4783495, at *7 n.6 (Pa.Super. Oct. 1, 2019).

                                          - 12 -
J-S55017-19



      Similarly, in Wolak v. Pennsylvania State Police, 898 A.2d 1176,

1179 (Pa.Cmwlth.Ct. 2006), the Commonwealth court again determined that

a disorderly conduct conviction constituted a misdemeanor crime of domestic

violence. It noted that “disorderly conduct has components that could fit within

the federal definition of a crime of domestic violence (i.e., subparagraphs

(a)(1) and (4)), [and] also has components that do not (i.e., subparagraphs

(a)(2) and (3)).” Id. The court then looked to the documents in the record of

the underlying conviction to determine whether the appellant’s disorderly

conduct conviction constituted a misdemeanor crime of domestic violence. Id.

The court concluded that the factual averments in support of the recklessly

endangering another person count, which was changed to a disorderly conduct

count, included an averment that the appellant fired a firearm in the direction

of his estranged wife. Id. at 1180. The court concluded that the administrative

law judge did not err in concluding that this conviction disqualified the

appellant from possession of a firearm. Id. at 1181.

      We agree with the reasoning in McPherson and Wolak, and conclude

that a misdemeanor conviction for disorderly conduct may constitute a

conviction for a misdemeanor crime of domestic violence. Therefore, such a

conviction may stand as a bar to possession of a firearm, if the facts of the

conviction establish the individual was convicted of using or attempting to use

physical force against, among other individuals, a current or former spouse,

someone who is cohabitating with the defendant, or someone who shares a

child with the defendant. The court did not err in concluding that a conviction

                                     - 13 -
J-S55017-19



for disorderly conduct can constitute a misdemeanor crime of domestic

violence.

      B. Whether the Trial Court Erred in Admitting the Conviction.

      Sasse claims his prior disorderly conduct conviction was not relevant

because “it had no bearing on whether [Sasse] knowingly and intentionally

made a false statement or made a written false statement which he did not

believe to be true.” Sasse’s Br. at 19. He claims the prior conviction “relates

to whether or not the written statements were in fact false and have no

bearing on whether [Sasse] believed them to be false, which is the real issue.”

Id. at 24. He further claims evidence of the prior conviction was “highly

prejudicial because it led the jury to believe that [Sasse’s] prior conviction of

disorderly conduct prohibited him from acquiring a firearm, when that

determination had never been previously made.” Id.

      “Relevance    is   the   threshold      for   admissibility   of   evidence.”

Commonwealth v. Tyson, 119 A.3d 353, 358 (Pa.Super. 2015) (en banc)

(citing Commonwealth v. Cook, 952 A.2d 594, 612 (Pa. 2008)). Evidence is

not admissible unless it is relevant. Pa.R.E. 402. “Evidence is relevant if it

logically tends to establish a material fact in the case, tends to make a fact at

issue more or less probable or supports a reasonable inference or presumption

regarding a material fact.” Tyson, 119 A.3d at 358 (citing Commonwealth

v. Drumheller, 808 A.2d 893, 904 (Pa. 2002)); see also Pa.R.E. 401. A court

“may exclude relevant evidence if its probative value is outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues,

                                     - 14 -
J-S55017-19



misleading the jury, undue delay, wasting time, or needlessly presenting

cumulative evidence.” Pa.R.E. 403.

         We discern no abuse of discretion in the admission of the prior

conviction. Sasse was charged in this case with, among other things, falsely

responding that he did not have a misdemeanor conviction for a domestic

violence crime. Sasse claims that, even if the conviction constitutes a

misdemeanor crime of domestic violence, it was not relevant because the

issue was whether Sasse knowingly or intentionally provided false information.

Whether Sasse actually had a prior conviction tends to make whether he

knowingly or intentionally provided false information regarding the same more

or less likely, and is therefore relevant to his intent. Further, regardless of

whether it was relevant to his mens rea, it is relevant to the actus reas, as

the   Commonwealth       must   establish   an   underlying   conviction   for   a

misdemeanor crime of domestic violence exists in order to establish that

Sasse’s response that he had no such conviction was false.

   II.     Sufficiency of the Evidence

         Sasse argues the Commonwealth failed to present sufficient evidence to

support the mens rea element of the convictions. He claims it did not establish

he knowingly and intentionally made a false statement or that he made a

statement that he did not believe to be true. He argues the forms are

confusing, as they contain four pages of instructions for two pages of

questions and cite numerous sections of Pennsylvania and Federal law. Id. at

30.

                                      - 15 -
J-S55017-19



      Sasse   distinguishes   Wolak,    898   A.2d   at   1180-81,    where   the

Commonwealth court found that a conviction for disorderly conduct may

constitute a disqualifying crime of domestic violence, arguing that a criminal

conviction requires that the applicant have the requisite state of mind to falsify

the answer. He argues that although the Commonwealth presented evidence

that Sasse was convicted of disorderly conduct as a misdemeanor, and the

victim was his former wife, the Commonwealth did not establish the

underlying conduct and, therefore, did not establish that the conduct was

fighting and threatening, or merely tumultuous. He argues there has never

been a factual finding that the disorderly conduct conviction is a disqualifying

offense. He argues the testimony from both Trooper Brown and his own

testimony establish the answers were a mistake.

      When reviewing a sufficiency of the evidence claim, we must determine

whether, when viewed in a light most favorable to the verdict winner, the

evidence at trial and all reasonable inferences therefrom are sufficient for the

trier of fact to find that each element of the crime charged is established

beyond a reasonable doubt. See Commonwealth v. Dale, 836 A.2d 150,

152 (Pa.Super. 2003). “The Commonwealth may sustain its burden of proving

every element of the crime beyond a reasonable doubt by means of wholly

circumstantial evidence.” Commonwealth v. Brown, 23 A.3d 544, 559

(Pa.Super. 2011) (en banc) (quoting Commonwealth v. Hutchinson, 947

A.2d 800, 805-06 (Pa.Super. 2008)). Further, when addressing the sufficiency

of the evidence, we “consider all the evidence at trial, not only that contained

                                     - 16 -
J-S55017-19



in the Commonwealth’s case in chief.” Commonwealth v. Kuhn, 475 A.2d

103, 106 (Pa.Super. 1984) (quoting Commonwealth v. Ilgenfritz, 353 A.2d

387, 388 (Pa. 1976)).

      The jury convicted Sasse of committing unsworn falsification to

authorities and attempt to make a false statement in connection with the

purchase or sale of a firearm.

      To support a conviction for unsworn falsification to authorities, the

Commonwealth must establish that a defendant “ma[de] a written false

statement which he does not believe to be true, on or pursuant to a form

bearing notice, authorized by law, to the effect that false statements made

therein are punishable.” 18 Pa.C.S.A. § 4904(b). To support a conviction under

Section 6111(g)(4)(ii), the Commonwealth must establish a defendant “in

connection with the purchase, delivery or transfer of a firearm under this

chapter . . . knowingly and intentionally . . . ma[de] any materially false

written statement, including a statement on any form promulgated by Federal

or State agencies” 18 Pa.C.S.A. § 6111(g)(4)(ii). Further, a person commits

an attempt “when, with intent to commit a specific crime, he does any act

which constitutes a substantial step toward the commission of that crime.” 18

Pa.C.S.A. § 901(a). The intent to commit a specific crime “may be inferred

from the actions of the defendant in light of all attendant circumstances.”

Commonwealth v. Chance, 458 A.2d 1371, 1374 (Pa.Super. 1983);

Commonwealth v. Galindes, 786 A.2d 1004, 1010 (Pa.Super. 2001)).

      The Crimes Code defines knowingly and intentionally as follows:

                                    - 17 -
J-S55017-19


         (b) Kinds of culpability defined.--

         (1) A person acts intentionally with respect to a material
         element of an offense when:

            (i) if the element involves the nature of his conduct or
            a result thereof, it is his conscious object to engage in
            conduct of that nature or to cause such a result; and

            (ii) if the element involves the attendant
            circumstances, he is aware of the existence of such
            circumstances or he believes or hopes that they exist.

         (2) A person acts knowingly with respect to a material
         element of an offense when:

            (i) if the element involves the nature of his conduct or
            the attendant circumstances, he is aware that his
            conduct is of that nature or that such circumstances
            exist; and

            (ii) if the element involves a result of his conduct, he
            is aware that it is practically certain that his conduct
            will cause such a result.

18 Pa.C.S.A. § 302(b)(1)-(2).

      In Commonwealth v. Kennedy, 789 A.2d 731 (Pa.Super. 2001), this

Court concluded that there was insufficient evidence to support a conviction

for unsworn falsification to authorities. There, the defendant responded no to

the question asked whether he had “ever been convicted of an offense under

the act of April 14, 1972 (P.L. 233, No. 64), known as The Controlled

Substance, Drug, Device and Cosmetic Act?” Id. at 733. The defendant

testified that he interpreted the form, and its instructions, as only prohibiting

those whose prior convictions were for crimes that carried a term of

imprisonment of two years or more, and his conviction did not carry such a

term. Id. at 734. This Court concluded that the form “contain[ed] internal


                                     - 18 -
J-S55017-19



inconsistencies, which leaves the reader in a quandary when to examine the

back of the document in advance of answering questions on the face of the

application.” Id. Because of the inconsistencies and the defendant’s testimony

as to how he misinterpreted the form, we concluded the Commonwealth

presented insufficient evidence to support the conviction. Id. at 734-35.

      Here, unlike in Kennedy, the forms did not contain inconsistencies and

were not misleading. The Commonwealth established that Sasse answered

“no” on the ATF and PSP forms when asked whether he was subject to a PFA.

Further, he answered “no” when asked whether he had ever been convicted

of a misdemeanor crime of domestic violence. The ATF form defined

“misdemeanor crime of domestic violence” as has a crime that has “as an

element the use or attempted use of physical force, or the threatened use of

a deadly weapon, committed by a current or former spouse, parent, or

guardian of the victim, by a person with whom the victim shares a child in

common, by a person who is cohabitating with or has cohabited with the victim

as a spouse. . . .” ATF Form. The PSP form referenced 18 U.S.C. § 922, and

included the classification of the victims that would classify a crime as a crime

of domestic violence. PSP Form. Sasse admitted to reading the forms,

including the instructions. Trooper Brown testified that Sasse told him that he

believed the PFA was for two, not three, years, and that he did not believe the

disorderly conduct conviction was a misdemeanor crime of domestic violence.

Sasse testified to the same at trial. However, the jury heard testimony and

received evidence establishing that the PFA was for three, not two years, and

                                     - 19 -
J-S55017-19



that Sasse was convicted of disorderly conduct as a misdemeanor, and that

he knew the conduct underlying the conviction included “fighting” with his

former spouse. Such evidence is sufficient to establish that Sasse intended to

provide false information and that he “knew the answer[s] to be false.”

     Judgment of sentence affirmed.

Judge Murray joins the Memorandum.

Judge Colins notes dissent.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/15/2020




                                    - 20 -